UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6105



JAMES OPLETON BRADLEY, JR.,

                                               Plaintiff - Appellant,

          versus


NORTH CAROLINA DEPARTMENT OF CORRECTIONS;
NORTH  CAROLINA PRISONER  LEGAL SERVICES,
INCORPORATED,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CA-04-44-5-FL)


Submitted:   July 14, 2005                  Decided:   August 16, 2005


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Opleton Bradley, Jr., Appellant Pro Se.      Elizabeth F.
Parsons, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina; Michael Stephen Hamden, NORTH CAROLINA PRISONER LEGAL
SERVICES, INC., Raleigh, North Carolina; Michael J. Reece,
WOODRUFF, REECE & FORTNER, Smithfield, North Carolina, for
Appellees


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          James Opleton Bradley, Jr., appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.         We

have   reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court. See Bradley v. North Carolina Dep’t of Corr., No. CA-04-44-

5-FL (E.D.N.C. Dec. 9, 2004).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




                                 - 2 -